Title: From George Washington to William Jackson, 1 November 1783
From: Washington, George
To: Jackson, William


                  
                     Dear Sir
                     Princeton Novr 1st 1783.
                  
                  Your letter reached me yesterday, and informed me of your intention to embark next Week for Europe.
                  Wishing, from the esteem I entertain for your character, to render you every Service in my power—I could not avoid troubling you with the two inclosed Letters—tho’ your Acquaintance in France made it almost unnecessary.
                  You will please to accept my thanks for your obliging offers—and my wishes for your safe, pleasant & prosperous Voyage.  With great esteem I am—Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               